The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: Under the provisions of 59 O.S. 396.2 [59-396.2] (1971), do the words "personal supervision" require the physical presence of a licensed funeral director at the time of the first call, i.e., when the body is removed from the hospital, morgue, nursing home or other place of death. The statutes relating to the conduct of funerals are contained generally in 59 O.S. 396 [59-396] et seq. (1971). Neither the term "funeral" nor the term "first call" is defined. In such cases, the terms used in statutes which are not defined are generally given their usual and customary meaning in construction of those statutes. Board of Trustees of Firemen's Relief and Pension Fund of Muskogee v. Templeton, 184 Okl. 281, 86 P.2d 1000 (1939). In that connection, we may look to the context of the statutes as in aid to construction.  The term "funeral director" is defined in 59 O.S. 396.2 [59-396.2] (1971) as a person engaged in or conducting the business of "preparing for the burial or disposal and directing and supervising the burial or disposal of dead human bodies; * * *" From that general definition, it is concluded that a "funeral" entails all activities and functions required in the preparation for and disposal of a deceased person.  In the conduct of a funeral, the statutes require that: "(c) * * * Each funeral conducted within the State of Oklahoma must be under the personal supervision and presence of a duly licensed funeral director or an assistant funeral director who holds a valid license from the Board. * * *" Parenthetically, it should be noted that there are statutory exceptions to the requirement that funerals conducted in the State must be conducted by licensed funeral directors, e.g. when conducted by a blood or married relative. 59 O.S. 396.2 [59-396.2] (1971).  While it appears that the personal presence of a licensed funeral director or a licensed assistant funeral director may not be required at all phases of the preparation and disposal process, i.e., first call, embalming, funeral service and interment, the title to the legislation furnishing the last amendment to the basic statutes compels the conclusion that such personal presence is required. The title of Laws 1963, C. 117 1 et seq. describes the purpose of the Act, in pertinent part, as follows: "An Act relating to embalmers and funeral directors; amending 59 O.S. 396 [59-396], 59 O.S. 396.2 [59-396.2] and 59 O.S. 396.3 [59-396.3] [59-396.3] (1961) removing experience as a funeral director as satisfying requirement to serve on the State Board of Embalmers; requiring funerals conducted to be under personal supervision and presence of a licensed funeral director and embalming to be under the direct supervision of a licensed embalmer: * * *" Emphasis added Moreover, prior to the 1963 amendment to 59 O.S. 396.2 [59-396.2], the statutes made no reference to either the presence or supervision of funerals by funeral directors or their licensed assistants.  We can conclude, therefore, that the Legislature has purposed that services associated with the preparation and disposal of deceased persons be furnished under the personal supervision of licensed persons who are physically present at all phases of the funeral process, including the removal of the deceased from the place of death or the 'First call." (KAY HARLEY JACOBS) (ksg)